DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The specification of the present invention namely [0004] and [0042]-[0048] suggests that the claimed configurations of the ultrasonic transducers affect uniform etching and whether hot/cold spots are minimized. It would be within a reasonable expectation of success that if the prior art provides transducers arranged as illustrated by the present invention Fig. 6-11 (various illustrations are provided to interpret transducers about a perimeter of the etching solution tank) than the prior art will yield standard deviations of relative power within the working area. Applicant’s own admission (for example in [0004] and [0042]-[0048] of the specification) explains that the standard deviation of relative ultrasonic power is a result effective variable.   
	The prior art of Lu et al (US 6,796,315) is introduced to teach an ultrasonic tank with a container (housing 22A) and etching solution tank having wall 22B see Fig. 1B with marking that clarify the examiner’s interpretation of the reference.  See the paragraph that joins columns 4 and 5 where a variety of configuration and orientation of transducers 30A, 30B are suggested. It is especially insinuated that the transducers (may be mounted anywhere on the outside of the bath walls).  Applicant is offered to compare Fig. 1B of Lu et al to Fig. 11 of the present invention. It is with a reasonable expectation of success that the configuration of the plurality of ultrasonic transducers illustrated and described by Lu et al will result in the claimed range of relative ultrasonic power.


    PNG
    media_image1.png
    554
    695
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,796,315) in view of Hembree et al (US 6,224,713). 
	Regarding claim 1:


The prior art Lu et al fail to teach the ultrasonic power.

The prior art of Hembree et al also teaches that the ultrasonic transducer 28 is provided with a power supply see col. 5 lines 18-23.Hembree et al illustrates one power supply, however it is known to provide a single power to one or a plurality of elements or to duplicate the power source to provide a plurality of power sources. Either way, if a single power supply is provided for the plurality of transducers a low change of the standard deviation is expected, even no change or a zero delta standard deviation is expected. If a plurality of power supplies is provided it is also expected to ensure a low of change of standard deviation so that the etching process is consistent and not made non-uniform due to lapses or inconsistency of power to the transducers.

The specification of the present invention namely [0004] and [0042]-[0048] suggests that the claimed configurations of the ultrasonic transducers affect uniform etching and whether hot/cold spots are minimized. It would be within a reasonable expectation of success that if the prior art provides transducers arranged as illustrated by the present invention Fig. 6-11 (various illustrations are provided to interpret transducers about a perimeter of the etching solution tank) than the prior art will yield standard deviations of relative power within the working area. Applicant’s own admission (for example in [0004] and [0042]-[0048] of the specification) explains that the standard deviation of relative ultrasonic power is a result effective variable.   

Regarding claim 2: Likewise when combining  the teachings of Lu et al and Hembree et al, the ultrasonic tank of claim 1, wherein: the working area has a center; a relative ultrasonic power at the center is 1; and the relative ultrasonic power at each point in the working area is in a range from about 0.8 to about 1.8. It would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers arranged so as to meet this claim so that there is uniform ultrasonic power along the tank and thus uniform processing of 
Recall applicant argues that the positioning of the transducers affects the ultrasonic power distribution as a function of position within the tank. This admission by applicant supports the examiner’s interpretation of this limitation as a matter of optimizing the position of the transducers to ensure the minimal standard deviation of the power distribution. It is reasonably expected to meet the claimed range of standard deviation of ultrasonic power within the working area of less than about 0.35. Furthermore, providing the ultrasonic energy along the entire outer surface of the tank which enhances the removal of impurities by ultrasonic oscillation. Thus, it would have been obvious at the time of the claimed invention to modify the prior art of Lu et al which provides ultrasonic transducers around the perimeter of the etching tank. It is with the reasonable expectation of success that when the transducers are located as illustrated in the present invention that the prior art will also meet the claimed standard deviation of ultrasonic power within the working area as power is suggested by the prior art of Hembree et al.
Furthermore, it is noted that Figs. 3, 4 (of the present invention) that it is recited by applicant as prior art. These figures illustrate transducers 150 at least of which are located at the corner of the tank which allow the transducer to be in contact with each a bottom surface and a side surface of the etching solution tank as claimed. Due to Figs. 3 and 4 being recited as prior art or applicant’s admitted prior art, it is known to provide a plurality of transducers in various configurations/locations along the chamber including where at least two of the plurality of 

Regarding claim 4:  See the etching solution tank of Lu et al has a quadrilateral cross section, a bottom surface and four surfaces extending vertically from the bottom surface, wherein each of the four surfaces comprise two vertical edges and two horizontal edges and the four surfaces comprise two pairs of opposing surfaces. See Figs. 1B of Lu et al.

Regarding claim 9: The ultrasonic tank of claim 1, further comprising a water tank wherein the etching solution tank is disposed within the water tank and the water tank is disposed within the container. See the discussion of the DIW tank (water tank) in col. 2 lines 59-67 and col. 3 lines 31-the paragraph that joins col. 4 and 5 of Lu et al.

Regarding claim 10: Likewise when combining the teachings of Lu et al and Hembree et al the ultrasonic tank of claim 1, wherein the standard deviation of ultrasonic power within the working area of less than about 0.25. The substrate is uniformly cleaned in Lu et al and thus it is inherent that the apparatus of Lu et al is capable of meeting the claimed standard deviation.
 
Regarding claim 11: Likewise when combining  the teachings of Lu et al and Hembree et al  deem obvious the ultrasonic tank of claim 2, wherein the relative ultrasonic power at each point .

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,796,315) in view of Hembree et al (US 6,224,713) as applied to claims 1, 2, 4,  and 9-11 above and in further view of Ohmori et al (US 5,379,785). 

Regarding claim 3:
Recall that the combination of Lu et al and Hembree et al suggests the use of a plurality of ultrasonic transducers along the perimeter of the etching solution tank, but fails to teach a specific configuration of the transducers. Specifically, the combination of Lu et al and Hembree et al fails to teach that none of the plurality of ultrasonic transducers comprises a linear array of ultrasonic transducers.
Ohmori et al teaches an ultrasonic tank comprising: a container (outer tank 9); an etching solution tank (inner tank 2) comprising a working area (interpreted as any arbitrary area within the etching tank) disposed within the container. In Ohmori, a plurality of ultrasonic transducers are provided on the bottom wall or side walls of tank 2.  Applicant is offered to compare the arrangement of the transducers 7a, 7b in Fig. 10 of Ohmori to Figs. 1, 3, 4, 7-10 to Figs.7-11 of the present invention. 
	The prior art of Ohmori teaches that the ultrasonic transducers are provided along the sidewalls of the etching solution tank 9 in Fig. 1 and along the bottom wall of tank 2 in Fig. 11.


Regarding claim 5: The ultrasonic tank of claim 4, wherein one of the plurality of ultrasonic transducers extends along the horizontal edges of one of the pairs of opposing surfaces. See Fig. 1 of Ohmori et al above.

Regarding claim 6: The ultrasonic tank of claim 5, wherein the plurality of ultrasonic transducers are continuously arranged to extend across one of the pairs of opposing surfaces. See Figs. 1 of Ohmori et al above.

Regarding claim 7: The ultrasonic tank of claim 6, wherein the plurality of ultrasonic transducers are continuously arranged to extend across the bottom surface. See Fig. 11 of Ohmori et al above.

 Regarding claim 8:	The teachings of Lu et al as modified by the teachings of Hembree et al and Doh et al. were discussed above. Following the same rational as that of the rejections above it would be obvious for one of ordinary skill in the art at the time of the claimed invention to .

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,796,315) in view of Hembree et al (US 6,224,713) and Doh (US 2004/0079483).

 	Recall the teaching so Lu et al as modified by Hembree et al.

Regarding claim 12: The combination fails to teach that the substrate is specifically a glass substrate. 
The prior art of Doh teaches that the substrate is made of glass, see the title, abstract, etc. The motivation to modify the apparatus of Lu et al and Hembree et al with the teachings of Doh to use a glass substrate as suggested by Doh is that glass substrates are known to require additional agitation to remove layers therefrom. It would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is uniform ultrasonic power as suggested by Lu et al and Hembree et al to use ultrasonic transducer to generate agitation of the layers to enhance removal as desired.
It is noted that Figs. 3, 4 (of the present invention) that it is recited by applicant as prior art. These figures illustrate transducers 150 at least of which are located at the corner of the tank which allow the transducer to be in contact with each a bottom surface and a side surface of the etching solution tank as claimed. Due to Figs. 3 and 4 being recited as prior art or applicant’s admitted prior art, it is known to provide a plurality of transducers in various configurations/locations along the chamber including where at least two of the plurality of 

Regarding claim 13:  See the rejection of claim 2 above.

Regarding claim 14: The glass etching system of claim 12, wherein the glass substrate comprises at least one pin hole. This is a matter of an intended use in that the apparatus of Do et al is inherently capable of treating a plethora of substrates to include the claimed substrate. Note that the workpiece or substrate that the apparatus of Do et al processes is not structurally part of the apparatus.

Regarding claim 15: The glass etching system of claim 12, wherein the etching solution tank has a quadrilateral cross section, a bottom surface and four surfaces extending vertically from the bottom surface, wherein each of the four surfaces comprise two vertical edges and two horizontal edges and the four surfaces comprise two pairs of opposing surfaces. See Fig. 1B of Lu et al.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,796,315) in view of Hembree et al (US 6,224,713) and Doh et al as applied to claims 12-15 above and in further view of Ohmori et al (US 5,379,785). 
. Specifically, the combination of Lu et al and Hembree et al fails to teach that one of the plurality of ultrasonic transducers extends along the horizontal edges of one of the pairs of opposing surfaces. Ohmori et al teaches an ultrasonic tank comprising: a container (outer tank 9); an etching solution tank (inner tank 2) comprising a working area (interpreted as any arbitrary area within the etching tank) disposed within the container. In Ohmori, a plurality of ultrasonic transducers are provided on the bottom wall or side walls of tank 2. 
	The prior art of Ohmori teaches that the ultrasonic transducers are provided along the sidewalls of the etching solution tank 9 in Fig. 1 and along the bottom wall of tank 2 in Fig. 11.
Note in Figures 1 and 11, the transducers 7, 7a, and 7b of Ohmori et al are linearly arrayed on opposing surfaces the sidewalls. The motivation to configure the plurality of ultrasonic transducers that are suggested to be locate along the bottom wall and side walls of the etching solution into the specific configuration suggested by Ohmori et al is that the configuration yields optimal uniform etching results. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the plurality of ultrasonic transducers of Lu et al and Hembree et al with the suggested configuration of Ohmori et al to provide them such that one of the plurality of ultrasonic transducers extends along the horizontal edges of one of the pairs of opposing surfaces



Regarding claim 18: The glass etching system of claim 17, wherein the plurality of ultrasonic transducers is continuously arranged to extend across the bottom surface. See Fig. 11 of Ohmori et al above.

Claim 19: The glass etching system of claim 15, wherein the plurality of ultrasonic transducers are continuously arranged to extend across an upper portion of one of the pairs of opposing surfaces and to extend across a middle portion of the bottom surface likewise see the rejections above as they discuss the combined teachings of Ohmori et al as modified by the teachings of Doh and Hembree et al.

Designing the ultrasonic transducers along each configuration (bottom surface of tank and at least one opposing side) is known as seen in the prior art of Doh and it is with a reasonable expectation of success that the transducers can be located at one of the pairs of opposing surfaces and to extend across a middle portion of the bottom surface such that the transducers would surround the etching bath and thus enhance the uniform proliferation of ultrasonic waves within the entirety of the etching tank. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to design the apparatus of Lu  et al as modified by Doh and Hembree et al that it provides ultrasonic transducers at one of the pairs of opposing surfaces and to extend across a middle portion of the bottom surface as suggested by Ohmori et al.

Regarding claim 20: The glass etching system of claim 12, further comprising a water tank wherein the etching solution tank is disposed within the water tank and the water tank is disposed within the container. See the discussion of the DIW tank (water tank) in col. 2 lines 59-67 and col. 3 lines 31-the paragraph that joins col. 4 and 5 of Lu et al.

Regarding claim 21: The glass etching system of claim 12, wherein the standard deviation of ultrasonic power within the working area of less than about 0.25. The substrate is uniformly cleaned in Lu et al and thus it is inherent that the apparatus of Lu et al is capable of meeting the claimed standard deviation. It would be obvious for one of ordinary skill in the art at the time of the claimed invention to design a tank with ultrasonic transducers that meet this claim so that there is uniform ultrasonic power along the tank and thus uniform processing of the substrates.

Regarding claim 22: The glass etching system of claim 13, wherein the relative ultrasonic power at each point in the working area is in a range from about 0.8 to about 1.6. The substrate is uniformly cleaned and thus it is inherent that the apparatus of the combined teachings of Lu et al and Hembree et al is capable of meeting the relative ultrasonic power limitation as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 2004/0238119) see transducers (sonic wave generators 108) on the side walls

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716